551 F.2d 732
95 L.R.R.M. (BNA) 2719, 81 Lab.Cas.  P 13,305
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MARMON TRANSMOTIVE, a Division of the Marmon Group, Inc., Respondent.
No. 75-2186.
United States Court of Appeals,Sixth Circuit.
March 16, 1977.

Elliott Moore, Deputy Associate Gen. Counsel, Alan S. Hyde, N. L. R. B., Woody N. Peterson, Washington, D. C., Walter C. Phillips, Regional Director, Region 10, N. L. R. B., Atlanta, Ga., for petitioner.
M. W. Egerton, Jr., John A. Walker, Jr., Egerton, McAfee, Armistead & Davis, Knoxville, Tenn., for respondent.


1
Before EDWARDS and CELEBREZZE, Circuit Judges, and TAYLOR,* District Judge.

ORDER

2
In this case the NLRB seeks enforcement of its order entered in an unfair labor practice case.  The Board found that the Company violated § 8(a)(1) of the National Labor Relations Act, by threatening employees that they would not be promoted if they filed grievances, and violated § 8(a)(3) and (1) of the Act by failing to promote employees who filed grievances and by discriminatorily discharging two employees allegedly for union activities.  See 219 NLRB No. 12.  The Board ordered appropriate relief including reinstatement and backpay for the discharged employees.


3
After consideration of the record, briefs and oral argument of counsel, we conclude that substantial evidence in the record as a whole supports the Board's findings, except as to the discharged employees.


4
As to the two employees who were discharged after they left the plant at 2:00 p. m. without clocking out, our review of this whole record shows that there is no substantial evidence to support the Board's conclusion that the reason given these employees for their discharge was pretextual.


5
Accordingly, it is ORDERED that the decision of the NLRB be, and it hereby is, affirmed and ordered enforced in all respects except as to the reinstatement and award of backpay to the two discharged employees; enforcement of the reinstatement and backpay order is hereby denied.



*
 The Honorable Robert L. Taylor, Judge, United States District Court for the Eastern District of Tennessee, sitting by designation